Case 1:19-cv-25120-MGC Document 11 Entered on FLSD Docket 02/24/2020 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-25120- Civ-COOKE

  ALEJANDRO ESPINOZA,

          Plaintiff,

  vs.

  BUNNY RETAIL LIMITED PARTNERSHIP,
  a Foreign limited liability company,

        Defendant.
  ___________________________________________/
                                 ORDER OF DISMISSAL
          THIS CASE has been DISMISSED with prejudice pursuant to Federal Rule of Civil
  Procedure 41(a)(1)(A)(i). See Notice of Voluntary Dismissal (ECF No. 10). The Clerk shall
  CLOSE this case. All pending motions, if any, are DENIED as moot.
          DONE and ORDERED in Chambers, in Miami, Florida, this 21st day of February
  2020.




  Copies furnished to:
  Counsel of Record
